Exhibit 10.14.




QUESTAR CORPORATION

LONG-TERM CASH INCENTIVE PLAN

(as amended and restated on October 28, 2008)




Section 1.

Purpose.




The Questar Corporation Long-term Cash Incentive Plan (the "Plan") is designed
to encourage key employees of Questar Corporation and its affiliated companies
(the "Company") to focus attention on the long-term profitability and growth of
the Company, thereby serving the interests of the Company's shareholders and to
align employee incentives with shareholder value creation.




Section 2.

Definitions.




"Board" means the Board of Directors of the Company or a successor to the
Company.




"Code" means the Internal Revenue Code of 1986, as amended from time to time.




"Committee" means the Management Performance Committee of the Board of
Directors, which is comprised wholly of independent, outside directors.




"Covered Employee" means a Key Employee who is a "covered employee" as defined
in Section 162(m)(3) of the Code and the regulations promulgated pursuant to it
or who the Committee believes will be such a covered employee for a Performance
Period, and who the Committee believes will have remuneration in excess of
$1,000,000 for the Performance Period, as provided in Section 162(m) of the
Code.




"Designated Beneficiary" means the beneficiary designated by the Key Employee,
in a manner determined by the Committee, to receive amounts due the Key Employee
in the event of the Key Employee's death.  In the absence of an effective
designation by the Key Employee, Designated Beneficiary shall mean the Key
Employee's beneficiary(ies) designated by the Key Employee (or deemed by law to
be designated) under Questar Corporation’s Employee Investment Plan, or if no
such designation, to the Key Employee’s estate.




"Disability" means a condition that renders a Key Employee unable to engage in
any substantial, gainful activity by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than twelve months.  The
foregoing definition of Disability shall be interpreted in a manner consistent
with Section 409A of the Code and relevant guidance issued thereunder.




"Employer" means the Company and any affiliate that agrees to bear the costs of
having its Key Employees participate in the Plan.  The term shall also mean any
successor to the Company.








"Fiscal Year" means the fiscal year of the Company.




"Key Employee" means an officer, manager or senior professional within the
Company who plays a key role in achieving the Company's strategic plans and
total return goals.  To participate in the Plan, an employee must be nominated
by the Company's President and Chief Executive Officer and confirmed by the
Committee.  An employee's status as an officer, manager, or senior professional
does not make him automatically eligible to participate in the Plan.




"Performance Goals" means the objective(s) established by the Committee for a
Performance Period.  As a general rule, the Performance Goal shall be Total
Shareholder Return or other performance measure deemed by the Committee to be
closely linked to long-term shareholder value.




"Performance Period" or "Period" means the period of years selected by the
Committee during which Total Return or other Performance Goals is measured for
purposes of determining the extent to which a Key Employee has earned his Target
Bonus or any portion or multiple of it.  A Performance Period must be at least
two years in length.




"Target Bonus" means the dollar amount specified for each Key Employee within
the 60 days after the beginning of a Performance Period.




"Termination of Employment" means the date on which a Key Employee shall cease
to serve as an employee for any reason.




"Total Shareholder Return" means the change in stock price for the relevant
period plus any dividends the Company pays its shareholders during the year,
expressed as a percentage.  




Section 3.

Administration.




The Plan shall be administered by the Committee, unless otherwise determined by
the Board.  The Committee shall have sole and complete authority to adopt,
alter, and repeal such administrative rules, guidelines, and practices governing
the operation of the Plan, and to interpret the terms and provisions of the
Plan.  The Committee's decisions shall be binding upon all parties, including
the Company, stockholders, Key Employees, and Designated Beneficiaries.




Section 4.

Eligibility.




When reviewing an employee's nomination for Plan participation, the Committee
may consider such factors as the employee's functions and responsibilities and
the employee's past, present, and future contributions to the Company's growth
and profitability.




Nothing contained in the Plan shall confer upon any Key Employee any right to
continue in the employment or service of the Company or to limit in any respect
the right of the Company to terminate the Participant's employment or service at
any time and for any reason.








2







Section 5.

Determination of Key Employees, Target Bonuses, and Performance Goals.




Within 60 days after the beginning of each year, the Committee shall name
individuals to participate in the Plan as Key Employees, determine each Key
Employee's Target Bonus, and approve the Performance Goal(s) (with minimum
payout portions of Target Bonuses and maximum payout multiples of Target
Bonuses) for a defined Performance Period.  At such time, the Committee shall
also approve the peer companies for the Total Shareholder Return comparison and
approve the maximum amount that can be paid pursuant to the terms of the Plan at
the end of the Performance Period.




Performance Goals may include alternate and multiple goals and may be based on
one or more business and or financial criteria.  In establishing the Performance
Goals for the Performance Period, the Committee may include one or any
combination of the following criteria in either absolute or relative terms, for
the Company or any business unit within it:  (a)  Total Shareholder Return;  (b)
 return on assets, equity, capital or investment;  (c)  pre-tax or after-tax
profit levels including earnings per share; earnings before interest and taxes;
earnings before interest, taxes, depreciation and amortization; net operating
profits after tax; net income;  (d)  cash flow and cash flow return on
investment;  (e)  economic value added and economic profit; or  (f)  growth in
earnings per share.




Performance Goals must be objective and must satisfy third party "objectivity"
standards under Section 162(m) of the Code and regulations promulgated pursuant
to it.  Any payment under this Plan to a Covered Employee with respect to a
relevant Performance Period shall be contingent upon the attainment of the
Performance Goals that are specified in advance by the Committee.  The Committee
shall certify in writing prior to approval of any such payment that such
applicable Performance Goals relating to the payment are satisfied.  (Approved
minutes of the Committee may be used for this purpose.)




The maximum payment that may be paid to any Covered Employee under the Plan for
any Performance Period shall be $1,500,000.




Section 6.

Determination of Awards.




Within 60 days after the end of each Performance Period, the Committee shall
compute incentive awards for each Key Employee, using the Target Bonus and
Performance Goals previously approved.  All awards shall be made in cash and in
one installment in the year following the year in which the Performance Period
ends, generally within the first 60 days of such following year.  Aggregate
awards calculated pursuant to the terms of the Plan shall not exceed the maximum
limit approved by the Board of Directors for the Performance Period involved.
 To be eligible to receive a payment, the Key Employee must be actively employed
by the Company or an affiliate as of the date of distribution except as provided
in Section 7 and must not have been placed on probation at any time during such
period.





3










Section 7.

Termination of Employment.




In the event a Key Employee ceases to be an employee during a Performance Period
for any reason other than death, disability, retirement, or a Change in Control,
he shall not be entitled to any payment pursuant to the terms of the Plan.  If a
Key Employee terminates employment as a result of death, Disability, or
retirement, his award for the Performance Period (if any), as calculated
pursuant to Section 6, shall be prorated based on the length of his service
during the Performance Period when compared to the entire Period.  For the
purpose of this Plan, retirement shall mean any voluntary Termination of
Employment on or after age 55 with 10 years of service.  All prorated awards
shall be paid to the Key Employee (or his Designated Beneficiary, in the event
of his death) at the time specified in Section 6, subject to the requirements of
Section 8i, if applicable.

In the event a Key Employee ceases to be an employee during a Performance Period
as a result of a Change of Control during a Performance Period, he shall be
entitled to receive a payment equal to his Target Bonus for such Performance
Period.  Such payment shall be made to him within 30 days after his Termination
of Employment, subject to the requirements of Section 8i if applicable.
 Notwithstanding the foregoing, in no event shall a Covered Employee who is a
participant in the Company’s Executive Severance Compensation Plan as of the
Change in Control be entitled to any such payment.




A Change in Control of the Company shall be deemed to have occurred if (i) any
"person" (within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities
Exchange Act of 1934 (the “Exchange Act”)) other than a trustee or other
fiduciary holding securities under an employee benefit plan of the Company is or
becomes the beneficial owner (as such term is used in Rule 13d-3 under the
Exchange Act) of securities of the Company representing 25 percent or more of
the combined voting power of the Company; or (ii) the following individuals
cease for any reason to constitute a majority of the number of directors then
serving:  individuals who, as of May 19, 1998, constitute the Company's Board of
Directors and any new director (other than a director whose initial assumption
of office is in connection with an actual or threatened election contest,
including but not limited to a consent solicitation, relating to the election of
directors of the Company) whose appointment or election by the Board or
nomination for election by the Company's stockholders was approved or
recommended by a vote of at least two-thirds of the directors then still in
office who either were directors on May 19, 1998, or whose appointment, election
or nomination for election was previously so approved or recommended; or (iii)
the Company's stockholders approve a merger or consolidation of the Company or
any direct or indirect subsidiary of the Company with any other corporation,
other than a merger or consolidation that would result in the voting securities
of the Company outstanding immediately prior to such merger or consolidation
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or any parent thereof) at least
60 percent of the combined voting power of the securities of the Company or such
surviving entity or its parent outstanding immediately after such merger or
consolidation, or a merger or consolidation effected to implement a
recapitalization of the Company (or similar transaction) in which no person is
or becomes the beneficial owner, directly or indirectly, of securities of the
Company representing 25 percent or more of the combined voting power of the
Company's then outstanding securities; or (iv) the Company's stockholders
approve a plan of complete liquidation





4







or dissolution of the Company or there is consummated an agreement for the sale
or disposition by the Company of all or substantially all of the Company's
assets, other than a sale or disposition by the Company of all or substantially
all of the Company's assets to an entity, at least 60 percent of the combined
voting power of the voting securities of which are owned by the stockholders of
the Company in substantially the same proportions as their ownership of the
Company immediately prior to such sale.  A Change in Control, however, shall not
be considered to have occurred until all conditions precedent to the
transaction, including but not limited to, all required regulatory approvals
have been obtained.




Section 8.

General Provisions.




a.

Other Benefit Plans.  Any cash awards paid under the terms of this Plan do not
constitute "compensation" for purposes of the Company's qualified or welfare
benefit plans.




b.

Taxes and Withholding.  All cash payments made under the Plan are subject to
withholding for federal, state, and other applicable taxes.  The Company shall
deduct any taxes required by law to be withheld from all amounts paid to a Key
Employee under this Plan.




c.

Source of Funds.  All cash payments made under the Plan will be paid from the
Company's general assets and nothing contained in the Plan will require the
Company to set aside or hold in trust any funds for the benefit of any Key
Employee or his Designated Beneficiary.




d.

No Assignment.  No right or benefit under this Plan will be subject to
assignment, pledge, encumbrance, or charge, and any attempt to assign, pledge,
encumber, or charge such right or benefit will be void.  No such right or
benefit will in any manner be subject to the debts or liabilities of a Key
Employee.




e.

Amendment of Plan.  The Company's Board of Directors, at any time, may amend,
modify, suspend, or terminate the Plan, but such action shall not affect the
cash awards earned during any given Performance Period.  No amendment to change
the maximum award payable to a Covered Employee, the definition of Covered
Employee, or the enumerated Performance Goals shall be effective without
shareholder approval.  The Company's Board of Directors cannot amend, modify,
suspend, or terminate the Plan following a Change in Control in any manner that
would adversely affect Performance Periods existing as of the date of such
Change in Control, without the written consent of the affected Key Employees.




f.

Successor.  The Company shall require any Successor or assignment, whether
direct, indirect, by purchase, merger, consolidation or otherwise, to all or
substantially all of the business and/or assets of the Company to assume the
obligations under this Plan in the same manner and to the same extent that the
Company would be required to perform if no such successor assignment had taken
place.




g.

Choice of Law.  This Plan will be governed by and construed in accordance with
applicable federal law and, to the extent not preempted by federal law, in
accordance with the laws of the state of Utah.





5










h.

Effective Date of the Plan.  The Plan was originally effective with respect to
the fiscal year beginning January 1, 2004.  The amendment and restatement of the
Plan is effective as of October 28, 2008. The Plan shall remain in effect until
it is suspended or terminated as provided in Section 8e.




i.

409A Compliance.  This Plan and all bonuses payable hereunder are intended to
comply with the requirements imposed by Section 409A of the Code, and this Plan
shall be interpreted accordingly.  In the event that the Committee determines
that all or any portion of any payments provided hereunder are deferred
compensation subject to Code Section 409A, then, with respect to any Key
Employee who is a “specified employee” (as defined in Section 409A(2)(B)(i)),
all of the payments that (i) are deferred compensation subject to Code Section
409A, (ii) are payable on account of the Key Employee's "separation from
service" (as determined in accordance with Code Section 409A and relevant
guidance thereunder), and (iii) would otherwise be payable prior to the date
that is six (6) months after the separation from service (the “Specified
Employee Distribution Date”), shall be withheld by the Company and paid on the
Specified Employee Distribution Date or as soon thereafter as is
administratively feasible.







Dated this ______ day of ______________, 2008.




QUESTAR CORPORATION







By:_______________________________________


Keith O. Rattie

Chairman, President & CEO








6





